Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1-10 and 14-27 are allowed. 
Claims 11-13 have been canceled by applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 12/21/2021 by applicant overcame all the previous objections and rejections by the examiner.  
In view of the genetic, physiological and morphological characteristics in instant specification ([0057],[0071]-[0074], Tables 2-3) and specification of application 16/666787 ([0067]-[0070], Tables 2-3), instant 79-858 RZ and 79-856 RZ of 16/666787 are deemed distinct cultivars. Thus, the ODP rejection is withdrawn.  
The prior art does not teach or suggest 79-858 RZ/NCIMB 43671 and methods of using said variety. There is no prior art teaching both parents of 79-858 RZ (14F.42310 and 14F.42356), thus, there is no sibling(s) of 79-858 RZ taught in prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Wayne Zhong/Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663